EXHIBIT 16 Patrizio & Zhao, LLC Certified Public Accountants and Consultants Member of Affilica International Alliance of worldwide accounting firms 322 Route 46 West Parsippany, NJ 07054 Tel: (973) 882-8810 Fax: (973) 882-0788 www.pzcpa.com October 31, 2013 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Dear Sir or Madam: We have read Item 4.01 of the Form 8-K dated October 31, 2013 filed by American Nano Silicon Technologies, Inc. (the “Company”), and are in agreement with the statements made by the Company with respect to us contained therein. /s/ Patrizio & Zhao, LLC Patrizio & Zhao, LLC
